Dismissed and Memorandum Opinion filed September 17, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00068-CR

               DONTRAL ALEXANDER SANDERS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 11-CR-0679

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to injury to a child, serious bodily injury. In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to confinement for 35 years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Frost, Boyce, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                         2